Citation Nr: 1216147	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-47 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for residuals of a cold injury to the feet.

5.  Entitlement to service connection for residuals of a cold injury to the hands.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1950 to July 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for residuals of cold injuries to the feet and hands, and determined there was not new and material evidence to reopen his claims for service connection for a back, neck, left knee and right knee disorders. 

As support for his claims, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Prior to the hearing, and as stated on the record, the Veteran withdrew his petition to reopen his claim of entitlement to service connection for a right knee disorder.  Indeed, on the VA Form 9, the Veteran specifically limited his appeal to the cold injuries and neck, left knee, and back claims.  A copy of the transcript is associated with the file.  

In a decision dated in September 2007, the RO denied service connection for a left knee disorder and back disorder.  The basis for the denial included that there was no medical evidence that the Veteran had been diagnosed with a current disorder.  The Veteran was advised of the denial in a notice letter dated September 28, 2007.  On September 30, 2008, the RO received additional private treatment records including medical evidence that showed that the Veteran was diagnosed with left knee and low back disorders.  There is no postmark date of record.  When any written document must be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a) (2011).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  Id.  By application of the mailbox rule, the September 30, 2008 submission is considered to have been filed within one year of the notice of denial.  As evidence submitted therewith is also new and material, the Board will reconsider the left knee and low back claims.  See 38 C.F.R. § 3.156(b) (2011) (providing that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for neck, left knee, and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Residuals of cold injuries to the Veteran's feet and hands are etiologically related to an incident of his military service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's residuals of a cold injury to his feet and hands were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Neck Disorder

The RO first considered and denied this claim in a September 2007 rating decision.  The RO denied the claim because there was no evidence of a current disability or that the claimed disorder began in or was caused by his military service. 

That same month, September 2007, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not file a notice of disagreement (NOD), in response, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In September 2009, the Veteran filed a petition to reopen the claim of entitlement to service connection for a neck disorder.  The February 2010 rating decision currently on appeal denied reopening the claim because there still was no evidence of a current neck disability.  He filed a timely NOD in March 2010, in response to that decision, and resultantly was provided a statement of the case (SOC) in October 2010.  He, thereafter, timely perfected his appeal by also filing a substantive appeal (VA Form 9 or equivalent statement).  

And since, the petition to reopen the claim was filed in September 2009, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

Regardless of the RO's denial to reopen this petition for service connection in the February 2010 rating decision, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claims on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claims must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, so irrespective of whether a prior decision on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Since the September 2007 prior final rating decision, the Veteran has submitted additional private treatment records from the Sam Hider Community Clinic, dated from September 2009 to October 2009, additional VA treatment records dated from January 2010 to August 2010, and testified under oath at his Travel Board hearing in June 2012.  

While the VA and private treatment records do not contain any evidence of a clinically diagnosed disorder, the Veteran provided sworn testimony that he underwent surgery on his neck at a VA facility in 1988 or 1989.  The Veteran previously indicated that he was treated for his neck at a VA facility in the original August 2006 claim for benefits and indicated that he was treated from 1999 to 2004 in the December 2006 VA Form 21-4142.  VA outpatient treatment records dated beginning in 1997 were associated with the claims file.  It is not clear from the record how far back the search request was conducted.  The Veteran has newly described additional years in which he purportedly was treated for his claimed neck disorder.  As explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  And as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Board finds that the Veteran has provided new details that are also material as they directly relate to whether the Veteran had a neck disorder in the past which if the claim were reopened, would at least trigger VA's duty to assist by providing a VA examination for purposes of determining whether any present disability existed and if so, whether it was etiologically related to an incident of the Veteran's military service.  

Thus, there is new and material evidence to reopen this claim.  38 C.F.R. § 3.156.  So to this extent, and this extent only, the appeal is being granted subject to the further development of the claim on remand.  

III.  Entitlement to Service Connection for Residuals of a Cold Injury to the Feet and Hands

The Veteran contends that he was exposed to cold weather during his period of service in Korea and, as a result, he suffers from bilateral feet and hand disorders.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2011).  Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See  Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102  (2011).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows as to the claims. 

The Board observes that a November 2009 VA treatment record showed that the Veteran reported his fingers and toes had turned white in cold weather for over 50 years.  Medical evidence from Sam Hider Community Clinic dated in October 2009 indicated that the Veteran's hands and distal phalanges were cold.  A May 2010 VA treatment record contained a notation of probable Raynaud's phenomenon.  

Resolution of these claims ultimately turns on whether the Veteran has cold injury residuals attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's period of active duty included service in Korea during the Korean War.  As stated above, the Veteran's STRs and SPRs, aside from his DD Form 214, are missing and the RO's attempts to obtain these records were to no avail.  The Board finds that the Veteran served in Korea and was exposed to cold weather as consistent with the circumstances of his service.  38 U.S.C.A. § 1154 (West 2002).  

The Veteran's private treatment records from September 2007 to October 2009 and his VA treatment records from August 1997, May 2002 and March 2003, and more recently from January to August 2010 also show his complaints of and treatment for rashes of the feet and other symptoms associated with his claimed disorder.  

Regarding a nexus to service, the Board notes the Veteran underwent a VA compensation examination in August 2010.  After conducting the physical examination of the Veteran, the examiner determined that he could not provide an opinion as to whether the Veteran's residuals of cold weather are due to his military service without resort to mere speculation.  The examiner further stated there was no objective date for service connection.  The examiner added, however, that the Veteran did have irregular distribution of dystrophic nails and that the Veteran's description of his fingers turning white and cold in cold weather could be associated with symptomatology from cold weather injury.  While there were no described symptoms present at the time of the exam for itching and a rash of the feet, the examiner stated it could be associated with a simple fungal condition but with the Veteran's description of long term wet, cold exposure, the remote possibility of trench foot condition would have been possible.  

In past decisions, the Court has held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  But since an insufficient reason to grant a claim, it equally cannot be sufficient reason to deny a claim either because there remains this possibility of nexus or linkage between the disability and the Veteran's military service.  This is especially true when, as here, this commenting VA examiner in noting that there was no objective date for service connection essentially indicated that a definitive opinion could not be rendered due to the absence of STRs.  As explained above, the Veteran's service records are missing through no fault of the Veteran.  Under such circumstances, the Board must carefully consider the benefit of the doubt rule.  Also, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, as mentioned, there need only be an approximate balance of evidence for and against the claim to warrant resolving this doubt in the Veteran's favor and grant his claim.  38 C.F.R. § 3.102.

In addition to consideration of the medical evidence of record, the August 2010 examiner's opinion was based on the Veteran's competent and credible statements.  The Veteran testified during his June 2012 Travel Board hearing that he was stationed in Korea during the wintertime.  Additionally, he stated that he suffered from these residuals of a cold injury since his military service.  When asked why he had not filed a claim for over 50 years, he stated he sought self-help remedies after a bad experience in Mexico regarding healthcare.  Since he stated he suffers from rashes on his feet, and his fingers and toes turn white and get cold in cold weather, as these are readily observable features or symptoms, the Veteran's statements described above are competent evidence of the existence of his current disorders, both initially during his military service and on an ongoing basis during the years since.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  The Board also finds his statements to be credible since the August 2010 VA examiner stated it was possible the Veteran suffered from the type of injuries he describes as a result of his military service.  Because this supporting lay evidence is both competent and credible, it is probative evidence in support of his claims that these disorders began in service and have persisted during the years since.  

Here, the Veteran's credible lay descriptions of continuity and chronicity of symptoms of residuals of a cold injury to the feet and hands, and the post-service treatment for the same disability, together with the relevant complaints he has had since service, at the very least places the evidence in equipoise on this determinative issue of causation and, in turn, warrants the granting of his claims.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a neck disorder is granted. 

The claim of entitlement to service connection for residuals of a cold injury to the feet is granted.

The claim of entitlement to service connection for residuals of a cold injury to the hands is granted.

REMAND

Before addressing the Veteran's claims of entitlement to service connection for neck, back, and left knee disorders on the merits, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the agency of original jurisdiction (AOJ) for the action discussed herein.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As noted above, the Veteran's claims for neck, back, and left knee disorders were previously denied on the basis that the Veteran did not have current diagnoses of the claimed disorders or that there was no evidence these disorders began in or were caused by his military service.  However, he argues that he was taking boxes down off a shelf and fell.  He injured his left knee and his back during that injury.  The evidence received since the initial September 2007 denial of the claim, establishes that the Veteran now has current back and left knee disorders and there is lay evidence of a neck disorder.  Furthermore, the Veteran testified that he has suffered from these disorders since his military service or for many years on a continuing basis.  In accordance with VA's heightened duty to assist in instances where the Veteran's service records are missing through no fault of the Veteran, the Board will afford the Veteran a VA examination with nexus opinion.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  The AMC must obtain any outstanding VA treatment records dated from August 2010 to the present.  

The AMC must request and obtain any available VA treatment records from the Fayetteville, Arkansas VAMC pertaining to any treatment the Veteran received for his neck for the period 1952 to date.  If appropriate, a search of archived records should be made.  

Any response received should be memorialized in the Veteran's VA claims file.

2.  The AMC must also contact the Veteran to determine whether he has received any additional private treatment for his neck, back, and left knee disorders, and if so, take steps necessary to obtain these records.  Any response received should be memorialized in the Veteran's VA claims file.

3.  After obtaining any available VA and private treatment records, the Veteran should be scheduled for a VA examination to determine the likely nature and etiology of his currently diagnosed neck, back, and left knee disorders.  The VA examiner should thoroughly review the Veteran's claims file and note this has been accomplished in the VA examination report. 

The VA examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran suffers from neck, back, and left knee disorders that are the result of a disease or injury in service.  For purposes of this examination/opinion request, the examiner is directed to assume that in 1951 or 1952, the Veteran injured ("bumbed" and "busted") his left knee when he fell.  For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran had a growth lanced from his neck during service.  The examiner is directed to assume that the Veteran sustained an injury to his back during service although it is not known whether he experienced continuous symptoms on account of that injury given history reported in the VA treatment records and testimony provided at the Board hearing.   

The term "as likely as not" (50 percent/greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why this is so. 

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, readjudicate the claims for service connection on a de novo basis, in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, he should be issued a supplemental statement of the case and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


